‘Stevens, J.
(dissenting). I am compelled to withhold my assent to the majority opinion. I have no fault to find with the manner in which' the court discriminates the McLaurin Case from the case at bar. The judgment of this court heretofore rendered, affirming judgment of the trial court awarding plaintiff damages, has been reversed and completely set aside by the supreme court of the United States, and the case now stands open on all questions properly presented on the record. I feel reluctant to criticize either the reasoning or the conclusions of this court on the various assignments of error disposed of by the first opinion of this court [Yazoo & M. V. R. Co. v. Messina, 67 So. 963), but inasmuch as I was not a member of the court at that time I feel constrained to record my views on one important assignment of error in this case, as well as to state my position as to the effect which the decision of the Federal supreme court necessarily has upon the result of plaintiff’s case.
Appellant, as defendant in the court below, complains of the exclusion of the testimony of Drs. Trotter, Baskerville, and Baxter, certain physicians called to administer first-hand relief to those injured in the wreck. These physicians and surgeons waited upon and had charge of plaintiff immediately after the wreck and for some time thereafter. The plaintiff by his declaration not only complained of the alleged gross negligence of the railroad company causing the wreck, but by a separate count *890he contended that he was neglected by the railroad company after his injuries, and that thereby his injuries and suffering were greatly increased and aggravated. In the presentation of his case plaintiff used his own physician to establish his injuries and to detail the extent thereof. But when the defendant undertook to show by three of its local surgeons the condition of the plaintiff, his wounds, and the extent of his injuries and suffering, it was not permitted tó do so. The defendant was not permitted to show the extent of the treatment which the physicians accorded the plaintiff, or to testify whether or not the plaintiff was neglected.
I shall not here discuss what is or is not a privileged communication under section 3695 of our Code. The case here presented is one where the attending physicians called at the instance of the railroad company were not permitted to rebut the evidence of plaintiff’s own physician as to the extent of the injuries, or to rebut the proof of plaintiff tending to show that he was neglected. The communications that are held privileged and sacred by our statute may, by the express language of the statute itself, be disclosed “at the instance of the patient.” When the patient, therefore, comes into court seeking damages for the very injuries which the physicians attended, and the plaintiff, to establish the fact of these injuries and the extent thereof, introduces his own physician, he should be held to have waived the privilege guaranteed to him by the statute, and to put in issue the very thing which the statute says shall not be disclosed, except at his instance. The right accorded by the statute manifestly can be waived, and it is contrary to justice to hold that the plaintiff may call his chosen physician to flash before the éyes of the jury a picture of plaintiff’s suffering and injuries, without at the same time according to the defendant the right to rebut this testimony by the same kind and character of evidence, viz., expert or professional testimony of the very physicians who saw, examined, and bound up the very wounds which plaintiff’s *891friendly physician so forcefully describes to "the jury. This case, in my judgment, should be held within the rule announced by the supreme court of Missouri in Epstein v. Pennsylvania R. R. Co., 250 Mo. 1, 156 S. W. 699, 48 L. R. A. (N. S.) 394, Ann. Cas. 1915A, 423, and the authorities listed in the opinion as well as the footnotes to the ease as reported in L. R. A. The syllabus fairly states the conclusion which the Missouri court reached as fol-. lows:
“One injured in a railroad wreck, who, in a suit to recover damages for the injuries, testifies as to the injuries and the treatment given him, and calls his own physician to testify as to such injuries, waives the provision of the statute making incompetent as a witness a physician or surgeon concerning information acquired from a patient while attending him in a professional character, and other physicians who treated him for such injuries at the time of the accident may therefore testify as to their extent and the treatment given.”
Mr. Wigmore observes that:
“A waiver is to be predicated, not only when the conduct indicates a plain intention to abandon the privilege, but also when the conduct (though not evincing that intention) places the claimant in such a position, with reference to the evidence, that it would be unfair and inconsistent to permit the retention of the privilege. It is not to be both a sword and a shield. ’ ’ Wigmore on Evidence, par. 2388.
But I forego further discussion of the authorities on this interesting point. I have discussed the question to some extent, in order not to be held committed to the con elusion heretofore reached by this court on that point.
But my objection to the conclusions reached by the majority opinion goes deeper. The first opinion of this court really placed the plaintiff in the attitude of a licensee.. He was riding on the tender, not only with the knowledge of the engineer, but by the express permission *892of the engineer. The supreme court of the United States now places the plaintiff in the attitude of a lawbreaker. If the plaintiff had been riding in the coaches provided for passengers, he would not have been injured. By an unlawful understanding with the engineer, according to his testimony, he places himself in a perilous position, and as a result of his perilous position he is injured. As I interpret the decision of the supreme court of the United States, it holds that Messina was guilty of violating the criminal law in accepting a free ride, and by thus accepting a free ride on the tender of the engine he is subject to criminal prosecution. When injured, therefore, he at best was a willful trespasser, and as such the railroad company owed him no duty except not to willfully or wantonly injure him. On the facts of this record I concede the negligence of the engineer in running his train into the washout and causing the wreck. But this negligence is not of the character to impute to the engineer or the railway company any desire willfully to injure Messina, and the facts are not sufficient to show a wanton disregard of his life. The engineer, as he says, was his friend, and a party to the unlawful conspiracy whereby plaintiff might be transported without charge. It is certain, therefore, the engineer had no conscious desire to injure, and to say that the engineer acted in such way as to manifest a wanton disregard of plaintiff’s life would be to convict the engineer also of such conduct as amounted .to an effort to kill every passenger on the train.
As a matter of fact, the plaintiff has no case, and in ■ view of the holding of the supreme court of the United States his action should now be altogether dismissed, at his cost.